DETAILED ACTION
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I (claims 1-20): Drawn to a composition comprising a fermented supernatant, or fractions thereof of Lactobacillus casei or paracasei species and proper carriers and/or diluents and/or excipients (first product).
Group II (claim 22): Drawn to the treatment and/or prevention of infections or immunopathologies derived from an exaggerated inflammatory response (process of using the first product). 
Group III (claims 23-25): Drawn to a method for obtaining a fermented supernatant (process of making the first product).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I–III are drawn to a product, a process specially adapted for the manufacture of the said product, and a use of the said product. The product is the composition comprising a fermented supernatant, or fractions thereof, of Lactobacillus casei or paracasei, and proper carriers and/or diluents, and/or excipients, wherein said fermented supernatant does not comprise prebiotic fibers (first product; defined in claim 1).
However, groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Arulampalam et al. (US 2010/0254956 A1). Arulampalam et al. (hereinafter Arulampalam) teaches the use of probiotic bacteria, cultures of such bacteria, supernatants of such cultures, and fractions of such supernatants for regulation of cellular uptake of fat, triglycerides, body weight management, weight reduction, redistribution of fat, and reduction in visceral and/or abdominal fat deposition in a subject (abstract and [0001]). Arulampalam specifically teaches that suitable lactic acid bacteria may be selected from a group consisting of Lactobacillus paracasei strain F19 ([0083]-[0084], [0111]-[0112], [0144]; claims 27 and 32) and the product may further comprise a pharmaceutically acceptable carrier, vehicle, and/or diluent ([0101]). Lactobacillus paracasei strain F19 comprises, in its DNA genome, a sequence identical to SEQ ID NO. 3 (See attached Sequence 3 search notes, Result 8, p. 50-55).
Arulampalam does not teach that the supernatant comprises prebiotic fibers. Nevertheless, because the supernatant is obtained through centrifugation (specification, p. 17, lines 12-17) and Arulampalam teaches the step of obtaining a supernatant through centrifugation ([0195]), there exists a reasonable expectation that Arulampalam supernatant does not comprise prebiotic fibers.     
The composition of claim 1 further recites “…wherein said fermented supernatant is obtainable through a method characterized by fermentation of said Lactobacillus casei or paracasei species in a minimum solution…with prebiotic fibers”, this is considered to be a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Therefore, it is considered that the teachings of Arulampalam encompass or make obvious the linking feature of the composition comprising a fermented supernatant, or fractions thereof, of Lactobacillus casei or paracasei, and proper carriers and/or diluents, and/or excipients, wherein said fermented supernatant does not comprise prebiotic fibers (first product; defined in claim 1).

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651